Citation Nr: 0711029	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The veteran is a retired Sergeant Major (E-9) of the United 
States Army, with active service from March 1960 to April 
1962 and from August 1964 to July 1984, to include combat 
duty in Vietnam.  The veteran is a recipient of the Combat 
Infantryman Badge, Bronze Star Medal (multiple awards), Air 
Medal, and Purple Heart Medal (multiple awards).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1.  From the filing of his claim in November 2004 through 
March 24, 2005, the veteran's service-connected PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as social 
impairment, with difficulty in establishing and maintaining 
effective social and family relationships; nightmares, 
anxiety, increased arousal, difficulty staying and falling 
asleep, irritability and outbursts of anger.  

2.  From the filing of his claim in November 2004 through 
March 24, 2005, the veteran's PTSD was not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood. 

3.  From March 25, 2005 to the present, the veteran's PTSD 
has remitted to a degree; he is not socially withdrawn, with 
large network of friends and being able to engage in 
community and recreational activities ; he still has 
intrusive thoughts and dreams about his Vietnam experiences, 
detachment, mistrust, insomnia, sadness, anger, irritability 
and is hypervigilant but his PTSD has not been productive of 
occupational and social impairment with reduced reliability 
and productivity since March 25, 2005.  

CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD from 
November 15, 2004 through March 24, 2005, but no more than 50 
percent, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial or staged rating in excess of 
30 percent for PTSD from March 25, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a December 2004 VCAA letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his initial claim for service 
connection.  Associated with this notice were instructions on 
what evidence is necessary to establish entitlement to higher 
ratings, which while of a more general nature (related to 
other claims not on appeal), provided a notice on the need 
for the veteran to provide evidence which shows a condition 
of greater severity when filing for entitlement to higher 
evaluations.  The veteran was informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  He was also notified of the need to 
give VA any evidence pertaining to his claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in August 2003, 
before the January 2004 RO decision that is the subject of 
this appeal.    

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notification 
further informed him of how disability determinations are 
made with respect to his PTSD claim, specifically on how VA 
considers the nature and severity of symptoms prior to 
assigning a rating.  Regarding any timing deficiency with 
regard to the notice of the Dingess requirements, such 
deficiency constitutes an error non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses questions not addressed by agency 
of original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error); Bernard, 
supra.  The veteran has been provided the opportunity to 
respond to VA correspondence and over the course of the 
appeal has had multiple opportunities to submit and identify 
evidence.  Furthermore, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive psychiatric examinations to evaluate 
the disability at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Service connection for PTSD was granted by a May 2005 RO 
decision.  The RO assigned an initial 30 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The veteran 
contends, in essence, that his PTSD is more disabling than 
current evaluated.   

Service personnel records indicate that the veteran served 
three combat tours of duty in Vietnam as an infantryman, was 
wounded in action multiple times, and has six separate awards 
for heroism under fire.  

The veteran has had several psychiatric examinations to 
determine the severity of his PTSD.  The earliest of these 
examinations, dated in January 2005, found that he had a GAF 
score of 45, with PTSD having a "negative impact on 
interpersonal relationships, social relationships, and 
occupational relationships."  The veteran reported symptoms 
of increased arousal, difficulty staying and falling asleep, 
irritability and outbursts of anger, hypervigilance (veteran 
is focused on checking the security features of his property 
and sleeps with a firearm in close proximity), and 
overreaction to certain noises with helicopter sounds 
provoking the most significant responses.  The examiner 
determined that the veteran's condition was both severe and 
chronic.  While the veteran gave a history of anger 
difficulties with members of his family and an avoidance of 
social relationships, he also reported having a few friends 
who served in the "special ops" community.  

On March 25, 2005, the veteran was afforded a second VA 
psychiatric examination.   In the associated report, the 
veteran was found to feel sad about his experiences in 
Vietnam and about his aging.  The veteran reported crying 
when thinking about some of his good friends who died in 
Vietnam, and he indicated that that he sleeps approximately 
five to six hours a night "off and on."  He have a history 
of disturbing dreams about twice a month, anxiety, feelings 
of detachment, mistrust, insomnia, and sadness regarding the 
losses he experienced while serving his three tours of duty 
in Vietnam.  Anger and irritability were also reported as 
symptoms related to the veteran's PTSD.  Despite these 
symptoms, the veteran was found to have a large network of 
friends, to include other retired military men, neighbors, 
and high school classmates.  The veteran was found to not be 
currently married, as his wife died of lung cancer in April 
2003 (marriage was 19 years in duration).  The veteran 
reported "getting along better" with his teenage daughter 
who was a freshman in college.  Socially, the veteran 
associates with his friends from the military and goes on 
daily walks with his neighbors.  The veteran reported being a 
volunteer for "Meals on Wheels," an activity that he 
reported was not enjoyable, but, was a way to spend free 
time.  He reported taking martial arts classes, being a 
member of Special Forces Associations, having weekly meetings 
with friends, and being a gun collector (visits firing range 
for sport shooting).  The veteran attends reunions of Special 
Forces units, and this is enjoyable and not a source of 
unpleasant memories.  While he reported being engaged in 
fights until his 40s, he stated that he felt his temper was 
under greater control and that he has not engaged in physical 
violence anytime recently.  

Objectively, the veteran was not found to have any 
significant impairment in the thought process or in 
communication.  He denied homicidal or suicidal ideation, but 
did express that he was "capable" of homicide, although he 
does not wish to deal with the consequences.  He showed good 
judgment, concrete reasoning, and memory testing via the 
"serial sevens" was excellent.  The veteran's hygiene was 
excellent during the examination, and he reported no 
difficulty in daily living. The GAF score was recorded as 70.  

As there is a significant discrepancy between the January and 
March 2005 VA examinations, the file was sent back to the 
March 2005 examiner to clarify why there was such a 
significant gap in the assignment of GAF scores (e.g. 45 vs. 
70).  The examiner responded that she had read the January 
2005 report, but that during her examination of March 2005 
the veteran did not report serious social or occupational 
impairment to warrant changing her assessment.  

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  A GAF of 41 
to 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating. See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

As this is a claim arising from an initial grant of service 
connection, the Board must look at the entire period, from 
the filing of the claim to the present, and determine if a 
"staged rating" is appropriate.  See Fenderson, supra.  
Since there are periods of varying severity, the Board will 
issue such a staged rating, with the evidence pertaining to a 
period from the filing of the claim to March 24, 2005 
supporting the criteria for a higher rating of 50 percent 
rather than the current 30 percent evaluation.  The evidence 
relating the period from March 25, 2005 (the date of the 
second examination) does not support an initial or staged 
rating in excess of 30 percent.  

In support of this conclusion, the Board notes that a January 
2005 VA psychiatric examination of the veteran revealed a 
history of difficulty maintaining effective social 
relationships, to include being very hostile and angry to his 
family members.  Additional symptoms included nightmares, 
anxiety, and hypervigilance, with noticeable difficulties in 
controlling his temper.  The intrusiveness of Vietnam 
memories was significant at this point, and the GAF of 45 is 
indicative of a higher level of impairment.  Carpenter, 
supra; Richard, supra.  It is the Board's judgment that the 
overall psychiatric disability picture prior to a VA 
psychiatric examination on March 25, 2005 is consistent with 
occupational and social impairment with reduced reliability 
and productivity, within the meaning of the applicable 
scheduler rating criteria.  Accordingly, a 50 percent rating 
is warranted for the first period of time in question.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

From the filing of his claim in November 2004 through March 
24, 2005, the veteran's PTSD was not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  Accordingly, a rating in excess of 50 percent rating 
is not warranted prior to March 25, 2005.  Id.

The results of the VA psychiatric examination on March 25, 
2005, however, show that the veteran's PTSD has improved.  It 
is apparent that he experienced less social withdrawal.  
While the veteran still reported problems with trust, he 
indicated that he had a wide network of friends and 
associates that he sees with regularity.  He stated that he 
was able to volunteer in his community, be involved in 
recreational activities such as the martial arts, and 
actively seek out the company of fellow Special Forces 
soldiers during reunions.  The veteran had no problems with 
hygiene or with the objective thought processes, and his 
family relationships were growing stronger.  His GAF score 
was reported as 70, which is indicative of only mild 
symptoms.  Carpenter, supra.  In view of the foregoing, the 
Board finds that, from this date of the second VA psychiatric 
examination March 25, 2005, the veteran does not meet the 
criteria for an evaluation greater than 30 percent.  

In reaching the determination on entitlement to an even 
higher rating (in excess of 50 percent) prior to March 25, 
2005, and to a rating greater than 30 percent thereafter, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against an even higher 
rating during the first period of time at issue or a rating 
in excess of 30 percent thereafter.  38 U.S.C.A. § 5107(b); 
see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating of 50 percent for PTSD from 
November 15, 2004 to March 24, 2005 is granted, subject to 
the laws and regulations applicable to the payment of 
monetary benefits.  

Entitlement to an initial or staged disability evaluation in 
excess of 30 percent for PTSD from March 25, 2005 to the 
present is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


